Exhibit 10.1




FIRST INTERNET BANCORP
2013 EQUITY INCENTIVE PLAN
MANAGEMENT INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK UNITS
This Award Agreement (“Award Agreement”), dated as of                 , is by
and between First Internet Bancorp, an Indiana corporation (the “Company”), and
the participant designated below (“Participant”). Unless otherwise defined
herein, the terms defined in the First Internet Bancorp 2013 Equity Incentive
Plan (the “Plan”), shall have the same defined meanings in this Award Agreement.
I.
NOTICE OF GRANT

The Company has granted the Participant an Award of Stock Units (designated as
“Restricted Stock Units”), subject to the terms and conditions of the Plan and
this Award Agreement. By executing this Award Agreement and delivering it to the
Company, the Participant is accepting the terms and conditions of this Award.


Participant
 
Service Year
 
Date of Grant
 
Number of Restricted Stock Units Granted
 
Earning of Restricted Stock Units
 
Vesting Schedule
 



II.     TERMS AND CONDITIONS
1.Grant of Award. The Company hereby grants to the Participant the number of
Restricted Stock Units set forth in the Notice of Grant, subject to the terms
and conditions of the Plan, which are incorporated herein by reference. Each
Restricted Stock Unit is a bookkeeping entry that represents an unfunded,
unsecured right to receive one Share, subject to the terms and conditions of the
Plan and this Award Agreement.


2.Account for Restricted Stock Units, Cash Dividends, Share Dividends, and Stock
Splits. The Company will establish a bookkeeping account (the “Account”) in the
Participant’s name and will initially credit to the Account the number of
Restricted Stock Units granted.
a.If, prior to the settlement of all Restricted Stock Units pursuant to the
Agreement, the Company declares a cash or stock dividend on its Shares, then, on
the payment date of the dividend, the Account will be credited with an amount
equal to the dividends that would have been paid to the Participant if one Share
had been issued on the Date of Grant for each Restricted Stock Unit in the
Account (collectively, the “Dividend Equivalents”).
b.Dividend Equivalents will be withheld by the Company in the Account without
interest. All Dividend Equivalents will be subject to the same vesting and
forfeiture restrictions as the Restricted Stock Units to which they are
attributable and will be paid and/or settled on the same date that the
Restricted Stock Units to which they are attributable are settled in accordance
with Section 5 hereof.
c.Any stock dividends paid on or additional Shares issued with respect to the
Company’s Shares will be credited to the Account as an equivalent number of
additional Restricted Stock Units. Such additional Restricted Stock Units will
also be eligible for Dividend Equivalents as any further dividends are declared.


3.Performance Conditions.
a.The Restricted Stock Units will be earned if both of the following performance
conditions have been satisfied, as determined by the Compensation Committee of
the Board of Directors (the “Committee”): (i) the Company has reported positive
net income for the Service Year (determined without taking into account any
expenses attributable to raising capital); and (ii) the Company has declared a
dividend for the Service Year and the dividend equals or exceeds the dividend
for the immediately preceding calendar year. If the performance conditions are
not satisfied for the Service Year, the Restricted Stock Units will be forfeited
and cancelled.
b.In addition, it shall be a condition precedent to the vesting of the
Restricted Stock Units in any Vesting Year that the First Internet Bank of
Indiana receive a satisfactory regulatory review for the most recent completed
fiscal year, as determined by the Committee. 





--------------------------------------------------------------------------------

Exhibit 10.1


4.Vesting. Unless otherwise provided in this Award Agreement or in the Plan, the
earned Restricted Stock Units shall become fully vested and nonforfeitable in
three installments in accordance with the Vesting Schedule set forth in the
Notice of Grant, but only if (a) the Participant is still employed on that date
or has experienced, after the Date of Grant, death, disability, or separation
from service after reaching age 65 and (b) if the Company has achieved positive
net income for the previous calendar year, as shown on the Company’s financial
reports. If one of the vesting conditions for a vesting year is not satisfied,
that portion of the Restricted Stock Units will be forfeited and cancelled.


5.Payment of Restricted Stock Units. When a portion of the Restricted Stock
Units vests, the Participant will receive payment of that portion of the
Restricted Stock Units as soon as reasonably practicable, and in any event
within two and one-half months, following the applicable vesting date. Upon the
payment date, the Participant will receive one Share for each Restricted Stock
Unit in the Participant’s Account and cash equal to the accumulated cash credits
to the Account.


6.Voting. The Participant shall have no right to vote the Restricted Stock
Units.


7.Withholding. In connection with the settlement of the Restricted Stock Units
and any Dividend Equivalents, the Company shall have the right to require
Participant to pay an amount in cash sufficient to cover any tax, including any
Federal, state or local income tax, required by any governmental entity to be
withheld or otherwise deducted and paid with respect to such payment
(“Withholding Tax”), or by having the Company withhold Shares that would
otherwise be deliverable with respect to the Award.


8.Change in Control. As provided in the Plan, upon the occurrence of a Change in
Control, the Restricted Stock Units may vest prior to the time provided for
under the Vesting Schedule set forth in the Notice of Grant and may be paid at a
time other than the payment date described above.


9.Recoupment. In the event of a restatement of the Company’s consolidated
financial statements, the Committee shall have the right to take appropriate
action to recoup from the Participant all or any portion of this Award which
would not have been earned, vested or paid if based on the restated financial
statements for the applicable period. This Section 9 shall become ineffective at
such time as the Company adopts a clawback policy pursuant to the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(“Dodd-Frank”) which applies to the Participant. Any amounts required to be
repaid hereunder shall be adjusted to take into account any taxes that the
Participant has already paid. The Company shall be permitted to request any
recoupment for three (3) years after the Award has been fully vested and paid
(unless a longer period is required pursuant to Dodd-Frank).


10.Prohibition on Assignment. Except as otherwise provided in this Award
Agreement or the Plan, the Participant may not sell, assign, transfer, pledge or
otherwise dispose of or encumber the Restricted Stock Units, or any interest
therein, until paid to the Participant in the form of shares of Company common
stock, and any purported sale, assignment, transfer, pledge or other disposition
or encumbrance in violation of this Award Agreement or the Plan will be void and
of no effect.


11.Tax Consequences. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER CONCERNING THE
TAX CONSEQUENCES OF RECEIVING THE AWARD AND THE EARNING, VESTING, AND PAYMENT OF
RESTRICTED STOCK UNITS UNDER THE PLAN AND THIS AGREEMENT.


12.Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Award Agreement is governed by the internal substantive
laws, but not the choice of law rules, of Indiana.


13.Notices. All notices and other communications required or permitted under
this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to the Participant or his or her
successor, to the residence address last furnished by the Participant to the
Company. Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Participant agrees to notify the Company
upon any change in the Participant’s residence address.


14.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THIS AWARD DOES NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE.





--------------------------------------------------------------------------------

Exhibit 10.1


15.Plan Controlling. In the event of a conflict between the terms and conditions
of the Plan and this Award Agreement, the terms and conditions of the Plan shall
prevail. Participant acknowledges receipt of a copy of the Plan and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts the Restricted Stock or Restricted Stock Units, as elected below,
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Award Agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.1




The Company and the Participant have executed this Award Agreement as of the
date first written above.
PARTICIPANT
FIRST INTERNET BANCORP




By:
Name:
Title:














